Citation Nr: 1140826	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-23 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

The Veteran served on active duty from February 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, by the Detroit, Michigan RO, which denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he believes developed as a consequence of military service.  The Veteran maintains that, as a combat Veteran, he was exposed to loud noises while on active duty in Vietnam.  The Veteran related that, following military service, he was not really exposed to much noise; he did not work in any noisy environment.  

The Veteran served on active duty from February 1966 to February 1968.  His DD Form 214 reflects that the Veteran's military occupational specialty was Field Artillery Fire Control man.  The enlistment examination, dated in February 1966, revealed pure tone thresholds of 15, -5, -5, and -5 decibels in the right ear, and -5, -5, -10, and -10 in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  On the February 1968 separation examination, it was noted that the Veteran's hearing was 15/15 in the left ear according to the whispered and spoken voice tests, no readings were reported for the right ear.  His service treatment records (STRs) are negative for any history, treatment, or diagnosis of hearing loss or tinnitus.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including military training, would be consistent with exposure to loud noise in service.  

In accordance with the claim for service connection, the Veteran was afforded a VA Audiological evaluation in May 2007.  The examiner reported that pure tone audiometry showed an asymmetric bilateral mild to moderate sensorineural hearing loss, worse in the right ear.  The examiner noted that tinnitus was not present but the tinnitus was described occurring on an intermittent basis and perceived as high pitched in nature.  Thus, the record reflects current bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (2010).  At that time, the VA examiner stated that it was not possible to attribute the cause of the hearing loss or tinnitus to military service without resorting to speculation because there was no evidence of those conditions in the service treatment records.  

The Board acknowledges that the Veteran's service treatment records do not show hearing loss during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89(1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159(1993).  

In this regard, not only is the Veteran competent to report on his being exposed to loud noise while on active duty, but the record clearly indicates that the Veteran was exposed to acoustic trauma as a result of his military occupational specialty as a Field Artillery Fire control man.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  He has also indicated that the onset of his problems was during military service.

The Board notes that the VCAA requires that VA afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d). When medical evidence is not adequate, VA must supplement the record by seeking an advisory opinion or ordering another examination.  38 C.F.R. § 3.159(c) (4) (i).  See Littke v. Derwinski, 1 Vet. App. 90(1991).  Accordingly, the agency of original jurisdiction (AOJ) should arrange for the Veteran to undergo a VA examination in order to obtain a competent medical opinion as to whether the Veteran's current hearing loss and/or tinnitus is consistent with the acoustic trauma he experienced during military service.  38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 312(2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In light of the discussion above, and to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the AOJ for the following actions: 

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or evaluated him for his hearing loss or tinnitus since his separation from military service.  Any records that are not currently included in the clams file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If sought-after records are not obtained, the Veteran should be informed and given an opportunity to provide the records.

2.  The AOJ should arrange for the Veteran to undergo a VA audiological examination.  The entire claims folder must be made available to the examiner prior to the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The examiner should provide an opinion, consistent with sound medical principles, as to the medical probabilities that any current hearing loss and/or tinnitus had its onset during the Veteran's military service, or is otherwise causally related to any incident thereof, to include noise exposure or other acoustic trauma.  A complete rationale should be given for all opinions reached.  The rationale should specifically include a recitation of the medical reasons for accepting or rejecting the Veteran's statements that loss of hearing acuity and tinnitus began during his period of military service.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of hearing loss and tinnitus or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).   

4.  Thereafter, the AOJ should re-adjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

